DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the longitudinal gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 7-9, 21-23, 33, 35, 38, 42-43 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Treeby (WO201601665).
Treeby teaches a brush being elongate and having a longitudinal axis (figure 3).  The brush comprise an elongate array of bristles.  The array has a longitudinal axis substantially parallel with the longitudinal axis of the brush and each bristle extending from a base to a free end.  The array of bristles includes bristles of at least two lengths.  Bristles of a first length (6; figure 10) being less than half of the length of the bristles of a second length (5) (page 6, lines 11-12).  The bristles of a second length comprise a first, relatively wide, portion which tapers from a base and a second, relatively narrow, portion which extends from the first portion to the free end (page 6, lines 21-24) and wherein the bristles of a first length do not comprise a first, relatively wide, portion which tapers from a base and a second, relatively narrow, portion which extends from the first portion to the free end (page 7, lines 1-2).
With regards to claim 3, the bristles are arranged in two or more spaced apart offset rows and the centerlines of the rows are spaced apart such that no part, or substantially no part, of the bristles in one row extends between adjacent bristles in an adjacent row, and/or when viewed perpendicular to the rows, the width of the bristles, or the width of substantially all of the bristles is less than the space between adjacent bristles in an adjacent row, such that no space, or substantially no space between bristles in an adjacent row is occluded (figure 7).
With regards to claim 7, some of the bristles of the first length are only slightly tapered, or substantially the same thickness along substantially their entire length, from the base to the free end (page 7, lines 21-24).

With regards to claim 9, some or all of the rows of bristles in the array alternate between a row of the first length and a row of the second length (figure 7; page 3, lines 8).
With regards to claim 21, the width of the bristles having first and second portions varies discontinuously between their base and free ends and within the first portion of the bristles, the width of the bristles tapers at an angle greater than the angle of taper of a uniformly tapered bristle having the same length and variation in width.  
With regards to claim 22, the degree of taper of the bristles with first and second portions changes abruptly at the interface between the first and second portions of the bristles (page 6, lines 21-24).
With regards to claim 23, at least some or all of the first portions of bristles having first and second portions, having a non-circular transverse cross-section over at least part or substantially all of their length, wherein the non-circular cross-section is oval, and wherein the bristles of a first length have an ovular transverse cross section over substantially all of their length, and the long axis of the oval is parallel with the longitudinal axis of the brush (page 8, lines 18-page 9, line 5).
With regards to claim 33, there are at least three, and no more than 8 rows of at least five bristles (figure 7 shows an array with at least 4 rows and at least 5 bristles).
With regards to claim 35, there are no more than 100 second bristles and/or no more than 100 first bristles and wherein the bristles form a rectangular array of bristles having its long axis along a longitudinal axis of the brush (figure 7, shows approximately 35 bristles).
With regards to claim 38, the bristles of a first length and bristles of a second length have a similar width and/or shape when viewed in the direction perpendicular to the longitudinal axis (figure 7) 
With regards to claim 42, bristles of a second length are substantially rigid in the direction transverse to the longitudinal axis of the brush, from the base to at least the height of the free end of the bristles of a first length (page 7, lines 14-19).
With regards to claim 43, the bristles of a first length are substantially flexible and at least a portion of the second bristles of the length higher than the height of the free end of the bristles of a first length is substantially flexible (page 7, lines 3-7).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 7-9, 21-22, 33, 35, 38, 42-43, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (EP 3097817) in view of Treeby (WO201601665).
  Park teaches a brush being elongate and having a longitudinal axis (figure 2).  The brush comprise an elongate array of bristles.  The array has a longitudinal axis substantially parallel with the longitudinal axis of the brush and each bristle extending from a base to a free end.  The array of bristles includes bristles of at least two lengths.  Bristles of a first length (407) are shorter than the bristles of a second length (420).  The bristles of a second length comprise a first, relatively wide, portion which tapers from a base and a second, relatively narrow, portion which extends from the first portion to the free end (figure 19) and wherein the bristles of a first length do not comprise a first, relatively wide, portion which tapers from a base and a second, relatively narrow, portion which extends from the first portion to the free end (figure 20).
Park teaches all the essential elements of the claimed invention however fails to teach that the bristles of a first length are less than half of the length of the bristles of a second length.  Treeby teaches a brush with a first and second set of bristles (5 and 6).  The first bristles are less than half of the length of the second bristles (page 6, lines 11-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park so that the first bristles are less than half of the length of the second bristles, as taught by Treeby, to allow for more flexibility in the bristles when in use.  
With regards to claim 3, the bristles are arranged in two or more spaced apart offset rows and the centerlines of the rows are spaced apart such that no part, or substantially no part, of the bristles in one row extends between adjacent bristles in an adjacent row, and/or when viewed perpendicular to the rows, the width of the bristles, or the width of substantially all of the bristles is less than the space 
With regards to claim 7, some of the bristles of the first length are only slightly tapered, or substantially the same thickness along substantially their entire length, from the base to the free end (figure 20).
With regards to claim 8, the bristles are arranged in two or more spaced apart, offset, rows and a row of bristles in the array alternate between a row of the first length and a row of the second length (figure 15 a/b).
With regards to claim 9, some or all of the rows of bristles in the array alternate between a row of the first length and a row of the second length (figure 15 a/b).
With regards to claim 21, the width of the bristles having first and second portions varies discontinuously between their base and free ends and within the first portion of the bristles, the width of the bristles tapers at an angle greater than the angle of taper of a uniformly tapered bristle having the same length and variation in width.  
With regards to claim 22, the degree of taper of the bristles with first and second portions changes abruptly at the interface between the first and second portions of the bristles (interface 432).
With regards to claim 33, there are at least three, and no more than 8 rows of at least five bristles (figure 15 a/b).
With regards to claim 35, there are no more than 100 second bristles and/or no more than 100 first bristles and wherein the bristles form a rectangular array of bristles having its long axis along a longitudinal axis of the brush (figure a/b).
With regards to claim 38, the bristles of a first length and bristles of a second length have a similar width and/or shape when viewed in the direction perpendicular to the longitudinal axis (figure 
With regards to claim 42, bristles of a second length are substantially rigid in the direction transverse to the longitudinal axis of the brush, from the base to at least the height of the free end of the bristles of a first length.
With regards to claim 43, the bristles of a first length are substantially flexible and at least a portion of the second bristles of the length higher than the height of the free end of the bristles of a first length is substantially flexible.
With regards to claim 47, Park teaches the method of using the brush in claim, by brushing at least a section of the hair towards the scalp using the brush and using the bristles of the first and second length to subsequently smooth the backcombed hair (figure 21). 
Allowable Subject Matter
Claims 10, 18, 29, 40, 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 includes the limitation that the first length is no more than 10mm and the second length is at least 25 mm long.  
Claim 18 includes the limitation that the longitudinal gap at the free end is no more than 1mm and at the base is no more than .75mm.  

Claim 29 includes the limitation that the length of the second portion of the bristles having first and second portions is at least three quarters of the length of the first portion and/or the length of the first portion is at least three quarters of the length of the second portion, and wherein a second portion is at least 1.5 times as long as the first bristles.  
Claim 40 includes the limitation that the bristles of a second length have a width that is at least twice as wide as the bristles of a first length.  
Claim 44 includes the limitation that the array of bristles is at least four times as long as it is wide, wherein the array is less than 20mm and the length is at least 60mm.  
The closest prior art fail to teach these dimensions/measurements and it would not have been obvious to modify the prior art to achieve the claimed invention since there is no motivation or teaching do so.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAY KARLS/Primary Examiner, Art Unit 3723